Case 1:19-cr-00366-CBA-SJB Document 19 Filed 11/16/20 Page 1 of 1 PageID #: 97


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

         - against -                                            19-CR-366(CBA)

SALVADOR CIENFUEGOS ZEPEDA,

                       Defendant.

---------------------------X

                                    NOTICE OF APPEARANCE

                 PLEASE TAKE NOTICE that Assistant United States Attorney Allen L. Bode

from this point forward will be added as counsel in the above-captioned matter.

                 All future correspondence to the United States in the above-captioned matter

should be sent to:

                 Assistant U.S. Attorney Allen L. Bode
                 United States Attorney’s Office (Criminal Division)
                 271-A Cadman Plaza East
                 Brooklyn, New York 11201
                 Tel: (718) 254-7996
                 Email: Allen.Bode@usdoj.gov

                 In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Allen L. Bode at the email

address set forth above.

Dated:     Brooklyn, New York
           November 16, 2020
                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:     /s/ Allen L. Bode
                                                    Allen L. Bode
                                                    Assistant U.S. Attorney
                                                    Chief, International Narcotics and Money
                                                    Laundering Section
cc:      Clerk of the Court (CBA)
